Citation Nr: 0627719	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  96-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for right foot hallux 
valgus with hammertoes, multiple keratoses, and degenerative 
changes, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left foot hallux 
valgus with hammertoes, multiple keratoses, and degenerative 
changes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1978, and 
from July 1981 to March 1983.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 1995 rating action that denied ratings in 
excess of 10 percent each for hallux valgus with hammertoes, 
multiple keratoses, and degenerative changes of each foot.  
The veteran filed a Notice of Disagreement in February 1996, 
and the RO issued a Statement of the Case (SOC) in April 
1996.  In May 1996, the veteran testified at a hearing before 
a hearing officer at the RO; a transcript of the hearing is 
of record.  The RO issued Supplemental SOCs (SSOCs) in July 
1996, September 1998, and March 2000.  In December 2000, the 
veteran testified during a Board hearing before the 
undersigned Veterans Law Judge in Washington, D.C; a 
transcript of the hearing is of record. 

In February 2001, the Board remanded this matter to the RO 
for further development of the evidence and for due process 
development.  After accomplishing some of the requested 
action, the RO continued the denial of the claims (as 
reflected in the March 2002 SSOC).

In July 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letter of 
October 2002, the Board notified the appellant and her 
representative of the additional development.  However, the 
provision of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Hence, in July 2003, the Board remanded these matters to the 
RO for completion of the development action requested, and 
consideration of the claims in light of the additional 
evidence.  After accomplishing the requested action, the RO 
continued the denial of the claims (as reflected in the 
February 2006 SSOC), and returned the matters to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claims on appeal has been accomplished.

2.  Each of the veteran's service-connected right and left 
foot disabilities is  manifested by complaints of foot pain-
recently clarified as occurring only when her calluses become 
thick; objective findings include a moderate hallux 
abductovalgus, range of motion of all major foot joints 
within normal limits without pain or crepitus, and muscle 
testing of all major muscle groups within normal limits of 
all muscles affecting the function of the foot.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right foot hallux valgus with hammertoes, multiple keratoses, 
and degenerative changes are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5003, 5280, 5284 (2005).  

2.  The criteria for a rating in excess of 10 percent for 
left foot hallux valgus with hammertoes, multiple keratoses, 
and degenerative changes are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5003, 5280, 5284 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

A June 2001 RO letter notified the veteran and her 
representative of VA's responsibilities to notify and assist 
her in her claims, and to advise the RO as to whether there 
was medical evidence showing treatment for her bilateral foot 
disability.  Thereafter, they were afforded opportunities to 
respond.  The Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, a February 2004 RO letter provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that the condition had worsened), and that 
VA would make reasonable efforts to help the veteran get 
evidence necessary to support her claims, such as medical 
records (including private medical records), if she gave it 
enough information, and, if needed, authorization, to obtain 
them.  That letter further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to get, and requested that the veteran furnish any 
evidence or information that she had that pertained to her 
claims.  The Board finds that this letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by her and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the November 1995 
rating action on appeal, inasmuch as the VCAA was not enacted 
until several years later in 2000.  However, the Board finds 
that the delay in issuing the 38 U.S.C.A. § 5103(a) notice 
did not affect the essential fairness of the adjudication, in 
that her claims were fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  As indicated below, as a result of RO development and 
Board remands, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  After the issuance of the 
RO's February 2004 notice letter and additional opportunities 
to provide information and/or evidence pertinent to the 
claims under consideration, the RO readjudicated the 
veteran's claims on the basis of all the evidence of record 
in February 2006, as reflected in the SSOC.

Hence, the Board finds that the VA's failure in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  While the Court 
also held that VA must provide information regarding the 
effective date that may be assigned, and such notice has not 
been provided in this case, on these facts, the RO's omission 
is harmless.  Id.  Here, the claims for increase (for already 
service-connected disability) did not arise out of a claim 
for service connection; the Board is denying the claims 
(hence, no effective date is being assigned); and there is no 
indication whatsoever that the veteran is challenging any 
effective date already assigned (the claims on appeal are 
limited to claims for an increased rating).  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate her claims, to include 
obtaining available post-service VA and military medical 
records through 2006.  In  November 1995, April 1998, 
November 1999, January 2002, and January 2006, the veteran 
was afforded comprehensive VA podiatry examinations in 
connection with her claims, reports of which are of record.  
Transcripts of the veteran's May 1996 RO and December 2000 
Board hearing testimony have been associated with the claims 
file.  In response to the RO's requests for information, the 
United States Coast Guard Training Center stated in February 
2003 and October 2005  that DD Form 2161 dated April 15, 1996 
was not documented within the veteran's record or clinical 
records, but did submit a copies of her military medical 
records, including a September 1995 podiatry evaluation.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In July 2001, the 
veteran's representative stated that she had no additional 
evidence to submit.  In February 2006, the veteran stated 
that she had no other information or evidence to submit, and 
requested that her case be returned to the Board for further 
appellate consideration as soon as possible.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with any 
matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Background

Historically, by rating action of October 1979, the RO 
granted service connection for calluses of both feet, and 
assigned a 0 percent (noncompensable) rating under the 
provisions of 38 C.F.R. § 4.118, DC 7899, from June 1979.  By 
rating action of October 1980, the RO granted a 10 percent 
rating for calluses of both feet by analogy to acquired 
flatfoot, under the provisions of 38 C.F.R. § 4.71a, DCs 
5299-5276, from May 1980.  By rating action of October 1983, 
the RO changed the description of the veteran's service-
connected foot disability to bilateral hallux valgus with 
callus.  By rating action of July 1986, the RO assigned 
separate 10 percent disability ratings for hallux valgus with 
hammertoes, multiple keratoses, and degenerative changes of 
each foot from November 1985 under DCs 5003-5280.  The 
veteran filed the current claim for increase in October 1995.  

September 1995 medical records reflect the veteran's 
complaint of bilateral foot pain.  Examination revealed 
increased callus formation on the plantar surfaces of each 
foot and hallux valgus. 

In October 1995, the veteran was seen in the VA outpatient 
clinic with complaints of burning pain in both feet.  
Examination revealed multiple corns and calluses on both 
feet.  Subsequent podiatry evaluation showed calluses and 
bunions on both feet, with good range of motion of both feet.  

On November 1995 VA podiatry examination, the veteran 
complained of painful calluses on both feet.  Examination 
showed good range of motion and muscle power, and fair ankle 
stability of both feet.  She could not walk on toes due to 
pain, but there was good heel and supination gait.  There was 
no pronation gait due to pain, but there was pronation on 
stance.  The Achilles and patellar reflexes were within 
normal limits bilaterally.  There was good dull/sharp and 
vibratory sensation bilaterally.  There were painful calluses 
on the plantar right and left great toes, right 1st and 3rd 
metatarsal heads, the left 2nd and 3rd metatarsal heads, and 
on the dorsal surface of the left 5th metatarsal head.  There 
were painful corns on the dorsum of the right and left 5th 
toes, as well as non-tender, bilateral dorsal medial bunions.  
The diagnoses were painful corns, calluses, and bunions.

During the May 1996 RO hearing, the veteran testified about 
the nature and extent of her foot disabilities and how they 
impaired her industrially.  She complained of pain in her 
feet, and stated that she had been having her foot calluses 
shaved by a VA podiatrist, whom she felt was not doing a good 
job; she indicated that she preferred to shave the calluses 
herself.  She stated that she could walk approximately a half 
mile, that her foot pain was not constant, but also noted 
that she did not have muscle spasms in the feet.

Early April 1998 VA podiatry examination showed good range of 
foot motion and fair muscle power bilaterally.  The veteran 
was unable to stand or walk on her toes, but there was fair 
heel supination and pronation gait bilaterally.  The Achilles 
and patellar reflexes were within normal limits bilaterally.  
There was good vibratory and dull/sharp sensation 
bilaterally, with a flexion plantar response present 
bilaterally.  There were painful calluses on the plantar 
surface of both great toes, the right and left 1st metatarsal 
heads, the right 2nd, 3rd, and 4th metatarsal heads, and the 
left 2nd and 3rd metatarsal heads.  There were painful corns 
on the 5th toes bilaterally, hammering of the 2nd and 5th toes 
bilaterally, and mild hallux abductovalgus and small bunions 
bilaterally.  The diagnoses were painful calluses; mild 
hallux valgus; and bunions bilaterally.

In late April 1998, the veteran was seen in the VA podiatry 
clinic for complaints of painful corns and calluses that were 
aggravated by shoe gear, and also with prolonged standing and 
walking.  Examination showed diffuse tyloma of the medial 
heel bilaterally, tyloma on submetatarsals 2 through 4 
bilaterally, and a pinch callus hallux bilaterally.  On range 
of motion testing, right and left ankle plantar flexion were 
to 30 and 25 degrees, respectively, and dorsiflexion was to 
15 and 10 degrees, respectively.  Muscle strength was 5/5, 
and sensation was intact.  The assessments included lesions 
due to complex, multiple, chronic, progressive foot 
deformities which were not amenable to surgical correction, 
as they were dynamic.  When seen again in May, the veteran's 
lesions were reduced, and shoe inlays were dispensed to 
relieve her symptoms.  In July, she underwent uncomplicated 
excision of benign hyperkeratotic skin lesions from both 5th 
digits.  In early August, she was seen for wound dehiscence 
possibly due to excessive ambulation.  Examination in late 
August showed well-healed surgical sites with sutures in 
place; the sutures were removed, and the area found to be 
intact without gapping/dehiscence.      

In October 1999, the veteran was seen in the VA podiatry 
clinic with complaints of pain in both feet.  Examination 
showed multiple hyperkeratotic and intractable hyperkeratotic 
lesions on the 5th digit, hallux, and submetatarsals 2 
through 4 bilaterally.  Sensation was intact.  Muscle 
strength was 5/5.  There was flexible pes planus with 
hammertoe deformities of lesser digits bilaterally.  The 
assessments were acquired foot deformities, and pain due to 
hyperkeratotic and intractable plantar keratotic lesions.  

November 1999 VA podiatry examination showed good range of 
foot motion bilaterally, with 80 degrees of inversion and 0 
degrees of eversion bilaterally.  There was ankle stability, 
good heel-toe supination/pronation gait, moderate pronation 
on stance, and fair muscle power bilaterally.  The Achilles 
reflex was diminished and patellar reflex within normal 
limits bilaterally.  There was good vibratory sensation but 
poor dull/sharp sensation bilaterally.  There was a flexion 
plantar response bilaterally.  There were dorsal medial 
bunions and mild hallux valgus bilaterally.  There were 
painful calluses on the plantar surface of the right 1st and 
2nd metatarsal heads and on the plantar right great toe, and 
on the left 2nd and 3rd metatarsal heads.  There was a dorsal 
callus on the left 5th metatarsal head.  There were painful 
corns on the 5th toes bilaterally.  X-rays revealed minor 
degenerative changes of the 1st metatarsophalangeal joints 
and sesamoids by the 5th metatarsal heads, and hallux valgus 
deformity bilaterally.  The diagnoses were bunions and 
painful calluses.

November 2000 VA podiatry clinical examination showed 
multiple hyperkeratotic and intractable hyperkeratotic 
lesions on the 5th digit, hallux, and submetatarsals 2 
through 4 bilaterally.  Sensation was intact.  Muscle 
strength was 5/5.  There was flexible pes planus with 
hammertoe deformities of lesser digits bilaterally.  The 
assessments were acquired foot deformities, and pain due to 
hyperkeratotic and intractable plantar keratotic lesions.  
The veteran was noted to have difficulty with prolonged 
standing and walking.    

During the December 2000 Board hearing, the veteran testified 
about the nature and extent of her right and left foot 
disabilities, and how such disabilities impaired her 
industrially.  

On January 2002 VA podiatry examination, the veteran 
complained of flat feet and painful calluses.  On 
examination, there was good muscle power and range of foot 
motion bilaterally, with 30 degrees of inversion and 20 
degrees of eversion.  The veteran was unable to stand on her 
feet to measure ankle stability, to stand on her toes, or 
perform toe gait, all because of acute right knee pain.  
There was fair heel-toe supination or pronation gait with 
right foot pain.  There was moderate-to-superior pronation on 
stance bilaterally.  Achilles reflexes were within normal 
limits bilaterally.  Dull/sharp and vibratory sensations and 
flexor and plantar responses were good bilaterally.  There 
were bunions dorsomedially on the 1st metatarso-phalangeal 
joints bilaterally.  Each bunion had 30 degrees of 
dorsiflexion, and plantar flexion was 20 degrees on the right 
and 30 degrees on the left.  There were painful calluses on 
the plantar surface of the right great toe and the 1st 
through 4th right metatarsal heads.  There was a corn on the 
right 5th hammertoe.  There was hammering on the 2nd through 
5th toes bilaterally.  There was a painful callus on the 
plantar surface of the left great toe and on the left 2nd, 
3rd, and 5th plantar metatarsal heads.  There was a dorsal 
callus on the left 5th metatarsal head.  There were calluses 
on the borders and medial sides of the heels bilaterally.  X-
rays were consistent with pes planus, and revealed mild 
degenerative joint disease of the 1st metatarsophalangeal 
joints.  The diagnoses were pes planus; painful calluses 
possibly secondary to the pes planus; and bunions.

November 2002 VA podiatry clinical evaluation revealed 
plantar calluses on the right 1st through 4th metatarsals and 
great toe, and on the left great toe and 1st and 3rd 
metatarsals.  There was intractable plantar keratosis of the 
left 2nd and 5th metatarsals.  There were bunions on the 1st 
metatarsophalangeal joints bilaterally.  The feet were of 
good color bilaterally, and the skin was dry.  There was no 
edema or paresthesias, and temperature was normal.  
Sensation, muscle power, dorsiflexion, and plantar flexion 
were all good bilaterally.  The impressions were intractable 
plantar keratosis, and calluses.

On January 2006 VA podiatry examination, the veteran stated 
that she did not have constant foot pain, but only when her 
calluses became thick.  On examination, there was no foot or 
ankle edema.  There were corns on the distal aspect of toes 2 
through 5 bilaterally.  There were calluses on the 1st and 2nd 
submetatarsals bilaterally, the plantar hallux 
interphalangeal joint bilaterally, and the dorsal 5th 
metatarsal head bilaterally.  Protective sensation was 
intact.  There were moderate hallux abductovalgus, hammertoes 
of toes 2 through 5, and Tailor's bunion, all bilaterally.  
Range of motion of all major foot joints was within normal 
limits, without pain or crepitus.  Muscle testing of all 
major muscle groups were within normal limits of all muscles 
affecting the function of the feet.  There was pain on 
palpation of the plantar aspect of the left heel in the area 
of the medial tubercle of the calcaneus.  There was mild to 
moderate pes planus bilaterally, and no inward bowing of the 
Achilles tendon bilaterally.  The veteran did not wear custom 
orthopedic shoewear, but required soft shoes such as tennis 
shoes to function.  

X-rays revealed mild pes planus deformity on the left, and a 
tiny calcification in the soft tissues medial to the 1st 
metatarsal head, and the left foot was otherwise 
unremarkable.  There was mild pes planus deformity on the 
right, and a small cyst in the medial aspect of the 1st 
metatarsal head.  There was minimal hallux valgus deformity 
of the 1st right metatarsophalangeal joint, and the right 
foot was otherwise unremarkable.  

The assessments were mild to moderate pes planus deformity 
bilaterally, with plantar callus formation and acute plantar 
fasciitis that was probably unrelated to the pes planus.  
With respect to the veteran's nonservice-connected pes 
planus, the examiner noted that there were no documented 
clinical studies that demonstrated a direct causal 
relationship between the pes planus and her service-connected 
foot disabilities.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As indicated above, a separate 10 percent rating for each 
foot has been assigned pursuant to DC 5280, pursuant to which 
unilateral hallux valgus is evaluated.  However, a 10 percent 
rating is the sole rating assignable under DC 5280.  Hence, a 
higher rating is only assignable pursuant to an alternative 
diagnostic code, or on an extra-schedular basis.

Given the nature of the veteran's service-connected foot 
disabilities, rating the overall impairment of each foot 
under DC 5284, by analogy to residuals of foot injury (see 
38 C.F.R. § 4.20), appears appropriate.  Under that 
diagnostic code, moderal overall foot impairment warrants a 
10 percent rating; moderately-severe foot impairment warrants 
a 20 percent rating, and severe overall foot impairment 
warrants a 30 percent rating.  Actual loss of use of a foot 
is rated 40 percent disabling.

The Board has carefully reviewed of the medical evidence of 
record, the veteran's hearing testimony, and all pertinent 
rating criteria; however, the Board finds that a rating in 
excess of 10 percent for either foot under DC 5284 is not 
warranted.  Simply stated, disability analogous to at least 
moderately-severe residuals of foot injury has not been 
demonstrated so as to warrant at least at least the next 
higher, 20 percent, rating under that diagnostic code, for 
either foot.  

The veteran has complained of foot pain; however, she 
recently clarified that she has foot pain only when her 
calluses become thick.  Moreover, the objective findings 
include a moderate hallux abductovalgus bilaterally, range of 
motion of all major foot joints within normal limits without 
pain or crepitus, and muscle testing of all major muscle 
groups within normal limits.  The Board is cognizant that the 
veteran has asserted that she has difficulty standing on 
either foot; this appears to be the basis for her current 10 
percent rating.  However, notwithstanding the appellant's 
assertions as to her functional limitations resulting from 
her service-connected foot disabilities, the objective 
evidence clearly reflects only complaints of pain with 
minimal, if any, objective evidence of associated functional 
loss.  As such, the Board finds that no more than moderate 
overall foot impairment of either foot, under Diagnostic Code 
5284, of either foot is demonstrated.

The Board also finds that no other diagnostic criteria 
provides a basis for assignment of a higher rating for either 
foot.  In the absence of any evidence of, or disability 
comparable to, acquired clawfoot (pes cavus) or malunion or 
non-union of the tarsal or metatarsal bones, DC 5278 or 5283, 
respectively, is not applicable.  Likewise, as veteran is not 
service-connected for acquired flatfoot, DC 5276 is not 
applicable.  In this regard, the Board notes the January 2006 
VA podiatry examiner's specific opinion that the veteran's 
bilateral pes planus was not etiologically related to her 
service-connected right and left foot disabilities (even 
though pain associated with her calluses-often considered a 
manifestation of pes planus-have been considered in 
evaluating the veteran's service-connected impairment of each 
foot.  

Further, while the veteran has been diagnosed with 
degenerative changes of each foot-a fact that she seems to 
have disputed (see October 1995 claim for increase)-there is 
no objective showing of limited foot (or ankle) motion; 
rather, the current 10 percent rating is consistent with the 
provision in rating schedule authorizing assignment of a 10 
percent rating for minimal, but painful, motion.  See 
Diagnostic Code 5003.  Further, notwithstanding the fact that 
multiple medical diagnoses are encompassed in the description 
of service-connected impairment of each foot, the medical 
evidence simply does not show sufficient functional loss of 
either foot to warrant higher rating on an alternative or 
additional basis under any other pertinent provision(s) of 
VA's rating schedule. 

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that the veteran's 
service-connected impairment of either foot reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the September 
1998, March 2000, and March 2002 SSOCs).  In this regard, the 
Board notes that neither disability is objectively shown to 
markedly interfere with the veteran's employment (i.e., 
beyond that contemplated in each assigned rating).  There 
also is no objective evidence that either foot warrants 
frequent treatment, much less frequent periods of 
hospitalization, or that either otherwise renders impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that a rating 
in excess of 10 percent for service-connected hallux valgus 
with hammertoes, multiple keratoses, and degenerative changes 
of each foot is not warranted.  As the preponderance of the 
evidence is against each claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

ORDER

A rating in excess of 10 percent for right foot hallux valgus 
with hammertoes, multiple keratoses, and degenerative changes 
is denied.

A rating in excess of 10 percent for left foot hallux valgus 
with hammertoes, multiple keratoses, and degenerative changes 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


